In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (M. Carson, J.), dated July 18, 2002, as denied her motion pursuant to CPLR 3025 (b) for leave to amend the summons and complaint to add Time Warner Cable of New York City as a party defendant.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs motion for leave to amend the summons and complaint was untimely, as it was made after the expiration of the applicable three-year statute of limitations set forth in CPLR 214 (5) (see LoCiciro v Metropolitan Transp. Auth., 288 AD2d 353, 354 [2001]). Therefore, the motion was properly denied.
*690The plaintiffs remaining contentions either are without merit or are improperly raised for the first time on appeal. Florio, J.E, H. Miller, Schmidt and Cozier, JJ., concur.